 Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 1 of 17 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                                       CASE NO:___________________
CLINTON WALKER and,
ROBERT RAMIREZ,

               Plaintiffs,
                                                           COMPLAINT FOR CIVIL
        VS.                                                RIGHTS VIOLATIONS
                                                           (JURY TRIAL DEMANDED)

RUBEN DEJESUS,
in his individual capacity;

            Defendant.
_____________________________ /


                                          COMPLAINT

        COME NOW, the Plaintiffs, CLINTON WALKER and ROBERT RAMIREZ, by and

through their undersigned attorney, and hereby file this Complaint against the Defendant,

RUBEN DEJESUS (hereinafter DEJESUS), in his individual capacity and states as follows:

                                        INTRODUCTION

        1.     This is an action to redress violations of the Plaintiffs, CLINTON WALKER’s

and ROBERT RAMIREZ’s, Civil Rights guaranteed by the Fourth, Fifth and Fourteenth

Amendments to the United States Constitution; under federal law §§1983 and 1988 of Title 42 of

the United States Code; and violations of state tort law of the State of Florida.

                                             PARTIES

        2.     At all times material hereto, Plaintiff, CLINTON WALKER, was a citizen of the

State of Florida, living within the Middle District of Florida, was over 18 years of age and was

sui juris.



                                                  1
 Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 2 of 17 PageID 2



        3.      At all times material hereto, Plaintiff, ROBERT RAMIREZ, was a citizen of the

State of Florida, living within the Middle District of Florida, was over 18 years of age and was

sui juris.

        4.      Defendant, DEJESUS was at all times relevant to this Complaint, a duly

appointed employee /officer and agent of the St. Petersburg Police Department (SPPD), in St.

Petersburg, Pinellas County, Florida.

        5.      At all times, Defendant, DEJESUS, was acting under color of law while working

with the St. Petersburg Police Department.

        6.      At all times, Defendant, DEJESUS was a citizen of the State of Florida and was

over 18 years of age and was sui juris.

        7.      Defendant DEJESUS is sued in his individual capacity.



                                   JURISDICTION & VENUE

        8.      PLAINTIFFS invoke the jurisdiction of this Court under §§ 1331, 1343, 1356,

and 1367 of Title 28, and §§1983 and 1988 of Title 42 of the United States Code.

        9.      PLAINTIFFS state law claims are related to the accompanying federal claims and

form a part of the same case or controversy, accordingly, the Court has supplemental jurisdiction

over the PLAINTIFFS state law claims, pursuant to 28 U.S.C. §1367(a).

        10.     Venue is proper in this Court under 28 U.S.C. §1391(b) as the parties reside, or at

the time of the events took place, resided in this judicial district, and the events giving rise to the

claims asserted herein occurred in this district.




                                                    2
 Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 3 of 17 PageID 3



       11.       All conditions precedent to the filing of this action, including those set forth in

Florida Statute §768.28 have been performed, have occurred prior to its institution, or have been

waived.

                                    FACTUAL ALLEGATIONS

       12.       During the first Friday of each month in 2016, the downtown area of St.

Petersburg, FL, along with the local businesses, hosted a “First Friday” block party that consisted

of bands, food and drink at the local restaurant and bar establishments.

       13.       On May 6, 2016, and flowing into May 7, 2016, the City of St. Petersburg, FL,

hosted its monthly First Friday

       14.       On May 7, 2016, Plaintiffs, CLINTON WALKER and ROBERT RAMIREZ,

were at the Cafe Del Mar located at 243 Central Avenue in St. Petersburg, FL as part of the First

Friday festivities in downtown St. Petersburg, FL.

       15.       At approximately 1:55 p.m. on May 7, 2016, Plaintiffs, CLINTON WALKER and

ROBERT RAMIREZ, were patrons in the Cafe Del Mar that was heavily populated when

members of the SPPD entered the bar to investigate a battery that had previously occurred that

early morning.

       16.       The Cafe Del Mar had loud music blaring the entire time and many of the patrons

were attempting to communicate loudly over the blaring music.

       17.       The description of the alleged suspect of the battery that was reported to the SPPD

dispatch and conveyed to patrol officers of the SPPD consisted of a white male, age in his late

twenties, 5’11’’ inches in height, approximately 185 lbs. in weight, wearing a greyish, white

baseball cap and the suspect had already fled the scene of the alleged crime.




                                                   3
 Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 4 of 17 PageID 4



       18.     On the morning in question, Plaintiff, CLINTON WALKER, was wearing a black

long sleeve button down shirt along with jeans and no hat, and did not even remotely match the

physical or clothing description of the battery suspect that members of the SPPD were searching

for.

       19.     Plaintiffs, CLINTON WALKER and ROBERT RAMIREZ, were walking through

the restaurant when Plaintiff, CLINTON WALKER, was accosted and pushed out of the way by

Defendant, DEJESUS, for no apparent reason.

       20.     Plaintiff, CLINTON WALKER, was not carrying anything in his hands at the

time of being accosted by Defendant, DEJESUS.

       21.     After the Plaintiff, CLINTON WALKER, stated his displeasure to the Defendant,

DEJESUS, for accosting and pushing him, the Defendant then became verbally aggressive

towards Plaintiff, CLINTON WALKER, and while this was occurring, Plaintiff, ROBERT

RAMIREZ, attempted to inform Defendant, DEJESUS, that Plaintiff CLINTON WALKER had

done nothing wrong and was with him the entire time, and that whomever Defendant DEJESUS

was looking for, it definitely was not Plaintiff, CLINTON WALKER.

       22.     In response, to Plaintiff, ROBERT RAMIREZ’s actions, the Defendant pushed

him away from CLINTON WALKER.

       23.     In addition, Defendant, DEJESUS, was aggressively pushing other patrons in the

general vicinity.

       24.     The Defendant, DEJESUS, continued being overly aggressive towards Plaintiff,

CLINTON WALKER, and ordered him to put his hands behind his back.

       25.     At no time was Plaintiff, CLINTON WALKER, acting aggressively or a threat to

Defendant DEJESUS or anyone else in the general vicinity.




                                               4
 Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 5 of 17 PageID 5



       26.     Without placing Plaintiff, CLINTON WALKER, under arrest, without reading

him his Miranda rights, and without explaining why the Defendant, DEJESUS, was detaining

him or what he did wrong, Defendant, DEJESUS, ordered CLINTON WALKER, to put his

hands behind his back.

       27.     Plaintiff, CLINTON WALKER, complied with Defendant, DEJESUS’,

unreasonable orders despite the fact that he had committed no offense, posed no immediate

threat to either officers or others and had not actively resisted or attempted to evade arrest.

       28.     While Defendant, DEJESUS, commanded Plaintiff, CLINTON WALKER, to put

his hands behind his back, Defendant, DEJESUS, continued to verbally berate him despite

having broken no laws, not being under arrest, and not being told why he was being ordered to

put his hands behind his back.

       29.     The Defendant, DEJESUS, continued being overly aggressive towards Plaintiff,

CLINTON WALKER, just because CLINTON WALKER was asking why he was being treated

in such a threatening manner and whether he was being arrested.

       30.     Fearful for his life, Plaintiff, CLINTON WALKER, proceeded to slightly turn his

body to his right to show Defendant, DEJESUS, that his hands were behind him and that he was

being compliant with the Defendant’s orders.

       31.     At no time did Plaintiff, CLINTON WALKER, ever verbally or physically

threaten the Defendant and CLINTON WALKER never attempted to flee from the Defendant.

       32.     Despite Plaintiff CLINTON WALKER’s submission to Defendant DEJESUS’

show of authority, Defendant, DEJESUS suddenly and without provocation tased the Plaintiff,

CLINTON WALKER.




                                                  5
 Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 6 of 17 PageID 6



       33.     After being tased, Plaintiff, CLINTON WALKER, fell to the ground and was

tased several additional times, all while keeping his hands above his head in a submissive

manner as he feared for his life.

       34.     Many patrons of the Cafe Del Mar restaurant appeared stunned by the actions of

the Defendant, DEJESUS, in attacking CLINTON WALKER.

       35.     Plaintiff, CLINTON WALKER, after being tased several times was finally able to

roll over on his stomach for members of the SPPD to apply handcuffs to the Plaintiff.

       36.     While the Plaintiff, CLINTON WALKER, was face down, on the ground and

being handcuffed, the Defendant, DEJESUS, proceeded to kick the Plaintiff in his genitalia to

cause further pain and suffering to the Plaintiff.

       37.     While Plaintiff, CLINTON WALKER, was face down on the ground, Defendant,

DEJESUS proceeded to kick him once again in the ribcage.

       38.     In a fit of rage, Defendant, DEJESUS, intentionally and over aggressively, kicked

an unknown patron in his leg and pushed others for no apparent reasons.

       39.     While Plaintiff, CLINTON WALKER, was face down on the ground, Defendant,

DEJESUS, ordered members of the SPPD to arrest Plaintiff, ROBERT RAMIREZ.

       40.     As Plaintiff, ROBERT RAMIREZ, was then being handcuffed by members of the

SPPD, Defendant, DEJESUS, went up to him and grabbed his face and violently shook it in an

aggressive manner, and then violently pushed him for no know reason while he was being led

out of the Cafe Del Mar in handcuffs by other officers of the SPPD.

       41.     Defendant, DEJESUS, continued to aggressively push patrons located near him.

       42.     A short time after Plaintiff, CLINTON WALKER, was escorted by members of

the St. Petersburg Police Department to outside of the Cafe Del Mar, Defendant, DEJESUS,




                                                     6
 Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 7 of 17 PageID 7



went outside of the establishment and violently grabbed CLINTON WALKER by the face and

made threatening remarks to him.

       43.     By tasering, kicking, and grabbing the face of the Plaintiff, CLINTON WALKER,

Defendant, DEJESUS, intentionally utilized excessive force without justification, which caused

CLINTON WALKER to fear for his safety and suffer severe pain at the hands of Defendant,

DEJESUS, despite the fact that CLINTON WALKER had broken no law, had not been placed

under arrest, was in a place he was permitted to be, had complied with the Defendant DEJESUS’

orders and there was no legal basis for taking him into custody or tasering, kicking and

handcuffing him.

       44.     Defendant, DEJESUS, used excessive, inappropriate, unwarranted, and

objectively unreasonable and unjustifiable force without justification against Plaintiff,

CLINTON WALKER, when he tased, kicked, and eventually grabbed CLINTON WALKER by

the face.

       45.     By violently pushing the Plaintiff ROBERT RAMIREZ, Defendant, DEJESUS,

intentionally utilized excessive, inappropriate, unwarranted, and objectively unreasonable and

unjustifiable force without justification, which caused ROBERT RAMIREZ to fear for his safety

and suffer pain at the hands of Defendant, DEJESUS, despite the fact that ROBERT RAMIREZ

had broken no law, had not been placed under arrest, was in a place he was permitted to be and

there was no legal basis for taking him into custody or pushing him and ordering him handcuffed

and arrested by members of the SPPD.

       46.     Defendant, DEJESUS, used excessive, inappropriate, unwarranted, and

objectively unreasonable and unjustifiable force without justification against Plaintiff, ROBERT




                                                 7
 Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 8 of 17 PageID 8



RAMIREZ, when he grabbed the Plaintiff by the face and then violently pushed him as he was

being led out of the restaurant in handcuffs.

        47.     Unbeknownst to Defendant, DEJESUS, the Cafe Del Mar, as well as a civilian

patron of the cafe, were videotaping the contact between the Defendant and Plaintiffs.

        48.     Plaintiff, CLINTON WALKER, was arrested for battery of a law enforcement

officer and Plaintiff, ROBERT RAMIREZ, was arrested with obstructing or resisting an officer

without violence.

        49.     The State Attorney’s Office for the Sixth Judicial Circuit in and for Pinellas

County, Florida, after reviewing video footage from both the Cafe Del Mar as well as the civilian

footage, filed “No Information” documents for both cases on June 6, 2016, indicating they would

not be filing formal charges.

        50.     In committing the acts alleged in the preceding paragraphs, Defendant, DEJESUS

was employed by the SPPD and acting at all relevant times within the scope of his employment

relationship.

        51.     At all times relevant hereto, Plaintiff, CLINTON WALKER, was unarmed and

posed no threat of substantial harm to Defendant, DEJESUS.

        52.     At all times relevant hereto, Plaintiff, ROBERT RAMIREZ, was unarmed and

posed no threat of substantial harm to Defendant, DEJUSUS.



         COUNT I- FALSE ARREST / IMPRISONMENT- (CLINTON WALKER)

        53.     Paragraphs 2, and 4 through 52 of this complaint are incorporated by reference

into this count of the complaint, as if set out in full.




                                                    8
 Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 9 of 17 PageID 9



       54.     Plaintiff, CLINTON WALKER, presented his claim timely in writing on July 16,

2016 to Defendant, DEJESUS, pursuant to Florida Statute §768.28.

       55.     In committing the acts complained of herein, Defendant DEJESUS was acting

under color of state law and further provided intentional false information in an arrest affidavit,

including that CLINTON WALKER pushed the Defendant in his chest, in order to justify his

false arrest and false imprisonment of the Plaintiff, CLINTON WALKER.

       56.     The unlawful detention and arrest committed by Defendant, DEJESUS, against

Plaintiff, CLINTON WALKER, was accomplished with malicious intent and in a manner

exhibiting wanton and willful disregard of the Plaintiff’s rights and safety, and deprived the

Plaintiff of his right to be free from unlawful arrest.

       57.     As a direct and proximate result of the false arrest and false imprisonment of

Plaintiff, CLINTON WALKER, he has suffered grievously, has been brought into public

scandal, and with great humiliation has caused him mental suffering and has damaged his

reputation.

       58.     As a further direct and proximate result of the false arrest and imprisonment of the

Plaintiff, CLINTON WALKER, he has further suffered loss of capacity for the enjoyment of life,

physical injury, humiliation personally, and loss of his freedom and civil rights.

WHEREFORE, Plaintiff, CLINTON WALKER prays:

   a) Judgment for compensatory damages against Defendant DEJESUS,

   b) Costs of suit;

   c) Trial by jury as to all issues so triable; and

   d) Such other relief as this Honorable Court may deem just and appropriate.




                                                   9
Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 10 of 17 PageID 10



                        COUNT II- BATTERY- (CLINTON WALKER)

        59.     Paragraphs 2 and 4 through 52 of this complaint are incorporated by reference

into this count of the complaint, as if set out in full.

        60.     Plaintiff, CLINTON WALKER, presented his claim timely in writing on July 16,

2016 to Defendant, DEJESUS, pursuant to Florida Statute §768.28.

        61.     Defendant DEJESUS’ actions of intentionally, recklessly, and offensively tasering

the Plaintiff CLINTON WALKER multiple times, and further by kicking the Plaintiff in the

genitals and ribcage area of his torso, was against the CLINTON WALKER’s will while he was

face down, compliant, unarmed, and not having committed any crimes, and was done with

malicious intent and in a manner exhibiting wanton and willful disregard of his rights and safety.

        62.     Defendant DEJESUS’ action of grabbing the face of Plaintiff, CLINTON

WALKER, after he was led by other officers of the SPPD in handcuffs to a police cruiser was

against the will of CLINTON WALKER and done with malicious intent and in a manner

exhibiting wanton and willful disregard of his rights and safety.

        63.     Plaintiff, CLINTON WALKER, suffered grievous bodily harm and physical

injury at the hands of Defendant, DEJESUS.

        64.     As a direct and proximate result of the conduct of Defendant, DEJESUS,

CLINTON WALKER suffered severe injury which include physical pain and suffering, mental

suffering, loss of capacity for the enjoyment of life, embarrassment, humiliation, and disgrace.

        65.     All damages continue to this day and are likely to continue in the future.

WHEREFORE, Plaintiff, CLINTON WALKER prays:

    a) Judgment for compensatory damages against Defendant DEJESUS;

    b) Costs of suit;




                                                   10
Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 11 of 17 PageID 11



    c) Trial by jury as to all issues so triable; and

    d) Such other relief as this Honorable Court may deem just and appropriate.




                            COUNT III – 42 U.S.C. § 1983
                VIOLANTION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS
                               (CLINTON WALKER)


          66.    Paragraphs 2 and 4 through 52 of this complaint are incorporated by reference

into this count of the complaint, as if set out in full.

          67.    The cause of action is brought by the Plaintiff, CLINTON WALKER, against

Defendant DEJESUS for the deprivation of Plaintiff’s constitutional rights within the meaning of

42 U.S.C. § 1983.

          68.    While Defendant DEJESUS was acting under the authority of the State of Florida

he also acted under color of law, all while being an agent / employee of the SPPD, and he

subjected Plaintiff, CLINTON WALKER, to the deprivation of the rights and privileges secured

to him by the Constitution of the United States including his constitutional rights under the

Fourth, Fifth, and Fourteenth Amendments to the Constitution of the United States including, but

not limited to the right to be free from unreasonable seizures and excessive force against his

person.

          69.    Defendant, DEJESUS, through the actions described above, deprived Plaintiff,

CLINTON WALKER, of his rights privileges and immunities secured by the Fourteenth

Amendment of the Constitution of the United States, including the right to liberty, the right to

substantive and procedural due process, the right to be free from unlawful detention and




                                                   11
Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 12 of 17 PageID 12



imprisonment, the right to be free from unlawful seizure, and those fundamental rights of due

process, liberty and life as guaranteed by the Constitution.

        70.       The conduct of Defendant DEJESUS constitutes deliberate indifference, willful

and intentional conduct and he used excessive or objectively unreasonable force towards the

public in general and specifically to Plaintiff, CLINTON WALKER, and was of such a nature

that punitive damages should be imposed in an amount commensurate with the wrongful acts

alleged herein.

WHEREFORE, Plaintiff, CLINTON WALKER prays:

    a) Judgment for compensatory and punitive damages against Defendant DEJESUS;

    b) Costs of suit pursuant to 42 U.S.C. 1988;

    c) Reasonable attorney’s fees pursuant to 42 U.S.C. 1988;

    d) Trial by jury as to all issues so triable; and

    e) Such other relief as this Honorable Court may deem just and appropriate.



        COUNT IV- FALSE ARREST / IMPRISONMENT- (ROBERT RAMIREZ)

        71.       Paragraphs 3 through 52 of this complaint are incorporated by reference into this

count of the complaint, as if set out in full.

        72.       Plaintiff, ROBERT RAMIREZ, presented his claim timely in writing on July 16,

2016, to Defendant, DEJESUS, pursuant to Florida Statute §768.28.

        73.       In committing the acts complained of herein, Defendant DEJESUS was acting

under color of state law and further provided intentional false information in an arrest affidavit in

order to justify his false arrest and false imprisonment of the Plaintiff, ROBERT RAMIREZ.




                                                  12
Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 13 of 17 PageID 13



        74.     The unlawful detention and arrest ordered by Defendant, DEJESUS, of Plaintiff,

ROBERT RAMIREZ, was accomplished with malicious intent and in a manner exhibiting

wanton and willful disregard of the Plaintiff’s rights and safety, and deprived the Plaintiff of his

right to be free from unlawful arrest.

        75.     As a direct and proximate result of the false arrest and false imprisonment of

Plaintiff, ROBERT RAMIREZ, he has suffered grievously, has been brought into public scandal,

and with great humiliation has caused him mental suffering and has damaged his reputation.

        76.     As a further direct and proximate result of the false arrest and imprisonment of the

Plaintiff, ROBERT RAMIREZ, he has further suffered loss of capacity for the enjoyment of life,

humiliation personally, and loss of his freedom and civil rights.

WHEREFORE, Plaintiff, ROBERT RAMIREZ prays:

    a) Judgment for compensatory damages against Defendant DEJESUS,

    b) Costs of suit;

    c) Trial by jury as to all issues so triable; and

    d) Such other relief as this Honorable Court may deem just and appropriate.



                        COUNT V- BATTERY- (ROBERT RAMIREZ)

        77.     Paragraphs 3 through 52 of this complaint are incorporated by reference into this

count of the complaint, as if set out in full.

        78.     Plaintiff, ROBERT RAMIREZ, presented his claim timely in writing on July 16,

2016 to Defendant, DEJESUS, pursuant to Florida Statute §768.28.

        79.     Defendant DEJESUS’ actions of intentionally, recklessly, and offensively

battering the Plaintiff ROBERT RAMIREZ by violently grabbing and shaking the Plaintiff by




                                                  13
Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 14 of 17 PageID 14



his face and also violently pushing him all while being handcuffed, was against his will all while

the Plaintiff was unarmed, and not having committed any crimes, and was done with malicious

intent and in a manner exhibiting wanton and willful disregard of his rights and safety.

        80.     Plaintiff, ROBERT RAMIREZ, suffered grievous bodily harm and physical injury

at the hands of Defendant, DEJESUS.

        81.     As a direct and proximate result of the conduct of Defendant, DEJESUS,

ROBERT RAMIREZ suffered injury which include physical pain at the time of the incident,

mental suffering, loss of capacity for the enjoyment of life, embarrassment, humiliation, and

disgrace.

        82.     All damages continue to this day and are likely to continue in the future.

WHEREFORE, Plaintiff, ROBERT RAMIREZ prays:

    a) Judgment for compensatory damages against Defendant DEJESUS;

    b) Costs of suit;

    c) Trial by jury as to all issues so triable; and

    d) Such other relief as this Honorable Court may deem just and appropriate.




                          COUNT VI – 42 U.S.C. § 1983
              VIOLANTION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS
                             (ROBERT RAMIREZ)


        83.     Paragraphs 3 through 52 of this complaint are incorporated by reference into this

count of the complaint, as if set out in full.




                                                  14
Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 15 of 17 PageID 15



          84.   The cause of action is brought by the Plaintiff, ROBERT RAMIREZ, against

Defendant DEJESUS for the deprivation of Plaintiff’s constitutional rights within the meaning of

42 U.S.C. § 1983.

          85.   While Defendant DEJESUS was acting under the authority of the State of Florida

and under color of law as an agent / employee of the SPPD through the City of St. Petersburg, he

subjected Plaintiff, ROBERT RAMIREZ, to the deprivation of the rights and privileges secured

to him by the Constitution of the United States including his constitutional rights under the

Fourth, Fifth, and Fourteenth Amendments to the Constitution of the United States including, but

not limited to the right to be free from unreasonable seizures and excessive force against his

person.

          86.   Defendant, DEJESUS, through the actions described above, deprived Plaintiff,

ROBERT RAMIREZ, of his rights privileges and immunities secured by the Fourteenth

Amendment of the Constitution of the United States, including the right to liberty, the right to

substantive and procedural due process, the right to be free from unlawful detention and

imprisonment, the right to be free from unlawful seizure, and those fundamental rights of due

process, liberty and life as guaranteed by the Constitution.

          87.   The conduct of Defendant DEJESUS constitutes deliberate indifference, willful

and intentional conduct towards the public in general and specifically to Plaintiff, ROBERT

RAMIREZ, and was of such a nature that punitive damages should be imposed in an amount

commensurate with the wrongful acts alleged herein.

WHEREFORE, Plaintiff, ROBERT RAMIREZ prays:

   a) Judgment for compensatory and punitive damages against Defendant DEJESUS;

   b) Costs of suit pursuant to 42 U.S.C. 1988;




                                                15
Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 16 of 17 PageID 16



   c) Reasonable attorney’s fees pursuant to 42 U.S.C. 1988;

   d) Trial by jury as to all issues so triable; and

   e) Such other relief as this Honorable Court may deem just and appropriate.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, CLINTON WALKER and ROBERT RAMIREZ, pray that,

after due proceedings, judgment be entered in favor of each Plaintiff and against the Defendant,

and that this Court award the following:

       a.      Award each Plaintiff all compensatory damages reasonable under the

               circumstances, including physical pain and suffering, mental suffering, medical

               expenses, loss of enjoyment of life, and any other compensatory damages, for each

               count alleged in the Complaint;

       b.      Award each Plaintiff punitive damages against the Defendant, DEJESUS, who is

               sued in his individual capacity;

       c.      Award Plaintiff reasonable attorney’s fees and court costs as allowed by law;

       d.      Award Plaintiff legal interest on all damages awarded from the date of statutory

               demand until paid; and

       e.      Award Plaintiff such other and further relief as this Court deems equitable, just and

               proper.



                                    JURY TRIAL DEMAND

       Plaintiffs, CLINTON WALKER and ROBERT RAMIREZ, demand a jury trial to resolve

all claims brought herein.




                                                  16
Case 8:20-cv-01044-CEH-JSS Document 1 Filed 05/05/20 Page 17 of 17 PageID 17




                 RESPECTFULLY SUBMITTED this May 5, 2020.


                 /S/ Jerry Theophilopoulos
                 GERASIMOS “JERRY” THEOPHILOPOULOS, ESQ.
                 Florida Bar number 0068380
                 THEOPHILOPOULOS LAW, P.A.
                 649 E. Tarpon Ave.
                 Tarpon Springs, FL 34689
                 (727) 945-1112
                 jerry@theolaw.com

                 TRIAL COUNSEL for Plaintiffs,
                 CLINTON WALKER &
                 ROBERT RAMRIEZ




                                        17
